PER CURIAM.
In March 2016, the trial court-correctly, based on our precedent at the time, *1004Deutsche Bank Tr. Co. Americas v. Beauvais, No. 3D14-575, 2014 WL 7156961, at *1 (Fla. 3d DCA Dec. 17, 2014), opinion withdrawn and superseded on reh'g en banc, 188 So.3d 938 (Fla. 3d DCA 2016) -granted summary judgment in favor of Lease Capital, LLC on its statute of limitations affirmative defense. Now that our en banc court decided Beauvais, and the Florida Supreme Court ruled as it did in Bartram v. U.S. Bank Nat'l Ass'n, 211 So.3d 1009 (Fla. 2016), Lease Capital commendably confesses that the trial court's summary judgment must be reversed and the case remanded for further proceedings. We agree, and do so now.
Reversed and remanded for further proceedings.